ON EEHEAEING.
Pee Curiam.
An application for rehearing is made, based upon three grounds, but one of which requires attention. The opinion contains the following:
“The first item discussed is that of $262.50, claimed by plaintiff as an extra for changing the plans after the contract had been let. The record shows that after the contract had been let defendants desired changes to be made, so that the commercial building so-called would contain a larger number of stores and produce a greater rental. There would seem to be no good reason why plaintiff should not recover for this item, if, as he testified, the changes were made at the request of defendants, and after the contract for erection under the original plans had been entered into.”
This statement was based upon the following testimony given by one of the defendants:
“All of these small plans and the change of the erection of the four stores in front and the old house from *332(sheets) 1 to 7 were all furnished after the contracts were let.”
And again:
“Changes were made in the plans after the contract with Herman was entered into by Mr. Johnson with my consent. These were the plans from 1 to 7. They were agreed upon, Mr. Johnson agreed to draw these plans; agreed to furnish these plans. Sheets 1 to 7 were plans for the building which I contracted for. I never agreed to any other plans except those there including 1 to 7.”
It is true that plaintiff testified that the changes were made or agreed to be made after the bids were received upon the original plans, and that “it was upon the plans and specifications as changed after the bids were received, the contract was finally entered into with Mr. Herman.”
Whether we accept one version of the facts or the other, it is clear that complete plans and specifications were prepared by plaintiff and bids were received thereon, after which changes were ordered. • It would seem that, though the changed plans were not actually made until after the contract with Herman was entered into, they were agreed upon before.
In our view of the case it makes no difference whether the changes were in fact ordered and made after the bids were received on the original plans or after the contract was let to Herman.
The motion is denied.